Citation Nr: 0308057	
Decision Date: 04/29/03    Archive Date: 05/06/03

DOCKET NO.  00-20 721A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for chronic multiple 
joint tendonitis.

3.  Entitlement to service connection for residuals of a rib 
injury, to include internal chest pain.

4.  Entitlement to service connection for residuals of an 
injury to the right great toenail.

5.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.

6.  Entitlement to an initial (compensable) evaluation for 
healed abrasions and lentigo lesions of both shins.

7.  Entitlement to an effective date prior to October 27, 
1997, for the grant of service connection.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1993.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, that, among other things, denied the above 
service connection claims; granted entitlement to service 
connection for tinnitus, assigning a 10 percent evaluation; 
and granted entitlement to service connection for bilateral 
shin scars (healed abrasions and lentigo lesions), assigning 
a noncompensable evaluation.  In the February 1999 rating 
decision, the RO also granted entitlement to service 
connection for other claimed disabilities, assigning an 
effective date of October 27, 1997.

With the exception of the claim for entitlement to service 
connection for a low back disorder, the issues listed on the 
title page will be the subject of the remand herein. 




FINDING OF FACT

A low back disorder, diagnosed as degenerative joint disease 
of the lumbosacral spine, did not have its onset during 
active service or within one year following the veteran's 
separation from service and did not result from disease or 
injury in service.


CONCLUSION OF LAW

The veteran is not entitled to service connection for a low 
back disorder.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. § 3.303(a), 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was notified of the VCAA in a letter 
from the RO sent in March 2001.  The December 1999 Statement 
of the Case also notified him of what the evidence must show 
to establish entitlement to service connection and the 
reasons that his claim had been denied.  He has been 
informed, therefore, of what the evidence needs to show for 
service connection to be granted.  Likewise, the March 2001 
letter informed the veteran of the type of information and 
evidence necessary to substantiate his claim and of who is 
responsible for producing evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  The claims file contains the veteran's service 
medical records and his VA treatment records dated through 
March 2001, and he has not identified outstanding private 
medical records pertinent to the claim, i.e., he has not 
stated that any treatment records would contain any medical 
opinions as to incurrence of his lumbar disorder due to his 
military service.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  VA afforded the veteran a spine examination in May 
1998, which included a current diagnosis of degenerative 
lumbar changes but did not address whether the positive 
findings were related to service.  Another examination to 
assess any possible link to service, however, is unnecessary 
in this case.  As discussed below, the information and 
evidence of record does not establish that the veteran 
suffered an event, injury, or disease in service, or has a 
disease or symptoms of a disease manifesting during an 
applicable presumptive period.  See 38 C.F.R. 
§ 3.159(c)(4)(B).  

Because there is no competent evidence tending to show that 
the veteran had arthritis of the lumbar spine during service, 
VA's duty to assist is not triggered.  Cf. Charles v. 
Principi, 16 Vet. App. 370 (2002).  Even taking into account 
the veteran's statements, these criteria have not been met.  
Arthritis is not the type of condition where the veteran's 
statements alone could provide a link to active service.  
This is because he lacks the education, training, or 
experience to offer medical diagnoses or opinions.  See 
Explanatory Statement on H.R. 4864, As Amended, 146 Cong. 
Rec. H 9912, H 9915 (Oct. 17, 2000) (defining "competent 
evidence" as "fit for the purpose for which it is 
offered," meaning a lay person can provide evidence that he 
has pain, such as pain in the knee, but not that he has, for 
example, a torn ligament, because that diagnosis requires 
more sophisticated information provided by special 
examination or testing).  In this particular case, the 
persistent or recurrent symptoms of such a condition are not 
the type of things that can be observed by a lay person.  38 
U.S.C.A. 5103A(d) (West Supp. 2002); 38 C.F.R. 3.159(c)(4)(A) 
(2002).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

The requirements of the VCAA have been met, such that further 
development and/or remand of this claim is not warranted.  
Although the appeal commenced prior to the enactment of the 
VCAA, this is not a case in which the VCAA has been applied 
in the first instance, as evidenced by the RO's November 2001 
supplemental statement of the case (SSOC), which included 
discussion of the RO's development of the claim pursuant to 
the VCAA.
 

II. Service Connection 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

In January 1998, the veteran reported that in service he had 
pulled nearly all of his back muscles while moving heavy 
equipment, requiring treatment with muscle relaxants.  In the 
same statement, he reported that in the latter years of 
active service his job duties included extensive physical 
activity, resulting in right back (hip area) problems.  See 
VA Form 21-4138, Statement in Support of Claim, received 
January 22, 1998.  Upon VA examination in May 1998, the 
veteran was diagnosed as having mild degenerative joint 
disease, L1-L2 and L5-L6.

Despite extensive documentation for a variety of medical 
complaints, the service medical records are negative for any 
objective evidence of lumbar degeneration or any injury 
involving the low back.  At the veteran's periodic 
examination in November 1980, he reported a medical history 
significant for recurrent back pain since 1964, with a then-
recent onset of two months duration; however, examination at 
that time revealed a clinically normal spine.  It was also 
indicated that the reported back pain had not been evaluated 
prior to that examination, and the service medical records 
for that period of service indeed confirm no evaluation was 
conducted.  The service medical records show numerous 
musculoskeletal complaints from 1980 until 1992 with 
corresponding evaluation and treatment, but none involved the 
low back.  The Board must therefore concludes that the 
evidence does not establish the presence of an in-service 
lumbar spine disease or injury, despite the veteran's 
subjective complaints.  The Board attaches greater probative 
weight to the clinical findings of skilled, unbiased 
professionals than to the veteran's statements.  

There are also no medical opinions contained in any of the 
veteran's post-service medical records relating his current 
lumbar disability to any in-service finding or event.  The 
only evidence of record linking the veteran's disability to 
active service is the veteran's own contentions, but, as a 
lay person, he cannot offer a competent medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board has considered the veteran's assertion that he 
pulled his back muscles in service, but the service medical 
records effectively ruled out the presence of this injury or 
of any low back disorder.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony).  
Similarly, the veteran's contention that his job duties in 
service caused low back problems is controverted by the 
service medical records in the years leading up to service 
separation, which fail to document any lumbar pathology.  The 
medical evidence is found more probative to the issue on 
appeal.

Service connection for arthritis may be established based on 
a legal "presumption" by showing that the disability 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from active military 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).  This presumption warrants consideration here 
because degenerative joint disease is a form of arthritis.  
See Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992).

The first medical evidence of the presence of degenerative 
joint disease (arthritis) of the lumbosacral spine is dated 
in May 1998, more than five years following the veteran's 
separation from service.  See VA examination report of the 
spine, dated May 27, 1998.  There is no pertinent evidence of 
record for the years between discharge from service and the 
veteran's post-service diagnosis of degenerative joint 
disease at L1-2 and L5-6.

Accordingly, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection.  
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002). 


ORDER

Entitlement to service connection for a low back disorder is 
denied.


REMAND

The Board may only exercise jurisdiction over an issue after 
an appellant has filed both a timely notice of disagreement 
(NOD) to a rating decision denying the benefit sought and a 
timely substantive appeal.  38 U.S.C.A. § 7105 (West 2002); 
Roy v. Brown, 5 Vet. App. 554 (1993).

In February 1999, the RO denied entitlement to service 
connection for numerous claims.  Notice of the denial was 
sent on February 8, 1999.  In August 1999, the veteran filed 
a notice of disagreement for many of the claims that had been 
denied in February 1999, to include entitlement to service 
connection for the following: degenerative joint disease of 
the lumbosacral spine, residuals of a rib injury, multiple 
joint tendonitis, and residuals of a right great toenail 
injury.  Entitlement to service connection was granted for 
tinnitus and bilateral shin scars (abrasions and lentigo 
lesions), but the veteran disagreed with the evaluations 
assigned to those disabilities.  

Following receipt of the veteran's August 1999 NOD, a 
statement of the case (SOC) was issued on January 3, 2000.  
The record, however, does not contain a substantive appeal 
received within the 1-year period from the date of the 
mailing of the notification of the determination being 
appealed or within 60 days from the date the RO mailed the 
SOC, but VA received additional material evidence within the 
time permitted to perfect an appeal. 

If VA receives additional material evidence within the time 
permitted to perfect an appeal, 38 U.S.C. § 7105(d)(3) 
requires VA to issue a supplemental statement of the case 
(SSOC) even if the one-year period following the mailing date 
of notification of the determination being appealed will 
expire before VA can issue the SSOC.  See VAOPGCPREC 9-97.  
On January 10, 2000, a date within the time permitted to 
perfect an appeal, the RO received treatment records from the 
Las Vegas, Nevada, VA Medical Center (VAMC).  The RO 
accordingly issued an SSOC to the veteran on August 9, 2000, 
which addressed each pending claim.

On October 11, 2000, the RO received a statement of the 
veteran which was accepted as his substantive appeal 
concerning the RO's denial of service connection for a low 
back disorder, tendonitis of multiple joints, and entitlement 
to an earlier effective date.  The veteran also submitted a 
request for an extension of time for filing a substantive 
appeal with respect to the other claims addressed in the 
August 2000 SSOC, because he underwent a recent operation.  
See 38 C.F.R. § 20.303 (2002).  As the postmark date for this 
request is not of record, the postmark date is presumed to be 
October 4, 2000, five days prior to the RO's date of receipt, 
not including the weekend.  See 38 C.F.R. § 20.305 (2002).  
The presumed postmark date falls within the 60-day time limit 
for responding to an SSOC, such that the request for an 
extension of time for filing a substantive appeal was timely 
filed.  See 38 C.F.R. §§ 20.302(c), 20.303 (2002).  The RO 
did not respond to the veteran's request; therefore, the 
Board accepts the veteran's request for an extension as a 
timely substantive appeal as to the issues of entitlement to 
service connection for residuals of a rib injury, to include 
internal chest pain; entitlement to service connection for 
residuals of an injury to the right great toenail; 
entitlement to an initial evaluation in excess of 10 percent 
for tinnitus; and entitlement to an initial (compensable) 
evaluation for healed abrasions and lentigo lesions of both 
shins.  His representative submitted argument on these claims 
in June 2002 and February 2003.
  
In April 2001, the RO received additional VA treatment 
records.  Additional lay and medical evidence was received in 
June 2001.  On January 22, 2002, the RO issued an SSOC for 
the issues of entitlement to service connection for a low 
back disorder, entitlement to service connection for multiple 
joint tendonitis, and an earlier effective date for 
entitlement to benefits.  Conversely, an SSOC was not 
furnished for the claims for service connection for residuals 
of a rib injury and an injury to the right great toenail, 
entitlement to an initial evaluation in excess of 10 percent 
for tinnitus, and entitlement to an initial (compensable) 
evaluation for healed abrasions and lentigo lesions of both 
shins.  Because the additional evidence was received after 
the most recent SSOC and before the appeal was certified to 
the Board, the RO must furnish an SSOC for these four issues.  
See 38 C.F.R. § 19.31(b)(1) (2002).

As the case must be remanded for an SSOC, the RO should also 
complete the following development.  See  9c(6) of 
Chairman's Memorandum No. 01-02-01.

The criteria for rating the veteran's healed abrasions and 
lentigo lesions of the shins are found under Diagnostic Code 
7805 in the VA Schedule for Rating Disabilities.  During the 
pendency of this appeal, these criteria were revised in 
August 2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  
The RO has adjudicated this claim under only the criteria for 
scars, prior to the revisions made in August 2002.  
Accordingly, the claim must be readjudicated under the 
current regulations.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); Bernard v. Brown, 4 Vet. App. 384 
(1993).

It is also possible that additional VA treatment records 
exist.  The veteran has been treated on a regular basis at 
the Las Vegas, Nevada, VA Medical Center (VAMC).  Records 
dated through March 2001 are associated with the claims 
folder.  As the case must be remanded for the foregoing 
reasons, the RO should obtain any additional VA treatment 
records dated since March 2001.  The veteran's complete VA 
file must be obtained because these records are considered 
part of the record on appeal since they are within VA's 
constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

Although the veteran underwent VA examinations in 1998, in 
order to ensure that the duty to assist him has been 
fulfilled, he should be afforded additional VA examinations, 
as described below, after all his treatment records have been 
obtained, and the examiners should be provided access to the 
claims file.  See 38 C.F.R. § 3.327(a) (2002).   

Finally, as noted above, VA must notify the veteran of 
evidence and information necessary to substantiate his claim 
and inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  With regard to the earlier effective 
date claim, it does not appear VA has satisfied this 
requirement.  Although the RO's March 2001 development letter 
notified the veteran of the VCAA, and even listed the earlier 
effective date claim as one of the issues being developed, it 
did not inform him of what information or evidence was 
necessary to substantiate his earlier effective date claim; 
this deficiency is highlighted by the RO's thorough 
explanation of what information or evidence was necessary to 
substantiate the service connection claim also on appeal at 
that time.  The Board is reluctant to find, in a case such as 
this, that the duty to notify has been satisfied.     
   
Accordingly, while the Board sincerely regrets the delay, in 
order to afford the veteran due process the case must be 
remanded for the following:

1.  Review the claims file and ensure that 
all notification and development action 
required by the VCAA is completed.  In 
particular, provide the veteran 
appropriate notice under the VCAA and its 
implementing regulations.  Such notice 
should specifically apprise the veteran of 
the information and evidence necessary to 
substantiate his claims, including his 
earlier effective date claim, and inform 
him whether he or VA bears the burden of 
producing or obtain that information or 
evidence.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  Make the necessary arrangements to 
obtain the veteran's treatment records 
from the Las Vegas, Nevada, VAMC for all 
treatment since March 2001.  

3.  Once the foregoing development has 
been accomplished to the extent possible, 
and the available medical records have 
been associated with the claims file, 
schedule the veteran for VA examinations, 
as specified below.  The claims file and 
a copy of this remand must be made 
available to and reviewed by the 
examiners prior to the requested 
examinations.  The examiners should 
indicate in the report that the claims 
file was reviewed.  All necessary tests 
should be conducted and the examiners 
should review the results of any testing 
prior to completion of the reports.  



Orthopedic Examination

The orthopedic examiner is requested to (1) 
determine whether or not the veteran suffers 
from multiple joint tendonitis, and if so, 
(2) provide an opinion as to the date of 
onset and etiology of multiple joint 
tendonitis.  The examiner should state 
whether it is at least as likely as not that 
any currently diagnosed multiple joint 
tendonitis is related to any in-service 
disease or injury.

The orthopedic examiner is also requested to 
(1) determine whether or not the veteran 
suffers from residuals of a rib injury, and 
if so, (2) provide an opinion as to the date 
of onset and etiology of any such disability.  
The examiner should state whether it is at 
least as likely as not that any currently 
diagnosed residuals of a rib injury are 
related to any in-service disease or injury.  
In rendering this opinion, the examiner is 
asked to carefully review the service medical 
records dated in October and November 1975 
showing a left side injury, including x-rays 
of the left rib, as well as the post-service 
x-rays of the ribs dated May 11, 1998.    

Foot Examination

The foot examiner is requested to (1) 
determine whether or not the veteran suffers 
from a right great toenail disability, and if 
so, (2) provide an opinion as to the date of 
onset and etiology of the right great toenail 
disability.  The examiner should state 
whether it is at least as likely as not that 
any currently diagnosed right great toenail 
disability is related to any in-service 
disease or injury.  



Skin Examination

The skin examiner should identify all 
residuals attributable to the veteran's 
service-connected healed abrasions and 
lentigo lesions of both shins. 

The examiner should describe in detail 
the veteran's healed abrasions and 
lentigo lesions of both shins, including 
a the size in inches and/or centimeters.  
The examiner should note whether the 
scars are deep or superficial, whether 
there is any tenderness or pain on 
objective demonstration, whether there is 
any ulceration or instability, and 
whether or not the condition imposes any 
limitation on function, including limited 
motion.  

The examiner should also distinguish to 
the extent possible between 
symptomatology resulting from the 
veteran's service-connected healed 
abrasions and lentigo lesions of both 
shins, and any other skin disorders of 
the lower extremities, i.e., stasis 
dermatitis pedis, shown by the medical 
evidence.  If it is medically impossible 
to distinguish among symptomatology 
resulting from the several disorders, the 
examiner should state this in the 
examination report.  

Ear Examination
     
The ear examiner should identify all 
residuals attributable to the veteran's 
service-connected tinnitus and state 
whether or not the veteran's tinnitus 
causes marked interference with 
employment. 

Any indications that the veteran's 
complaints or other symptomatology are 
not in accord with physical findings on 
examination should be directly addressed 
and discussed in the examination report.

The examiners must provide comprehensive 
reports including complete rationales 
for all conclusions reached.

4.  The veteran must be given adequate 
notice of the requested examinations and 
he is hereby advised that failure to 
cooperate or to report for any scheduled 
examination without good cause could 
result in an adverse decision.  If the 
veteran fails to report for the 
examinations or fails to cooperate in any 
way, this fact should be documented in 
the claims folder and his claims should 
be adjudicated with consideration of 
38 C.F.R. § 3.655.  A copy of all 
notifications must be associated with the 
claims folder.

5.  Thereafter, review the claims folder 
and ensure that all of the foregoing 
development have been conducted and 
completed in full.  Specific attention is 
directed to the examination reports.  
Ensure that the medical reports are 
complete and in full compliance with the 
above directives.  If the reports are 
deficient in any manner or fail to 
provide the specific opinions requested, 
they must be returned to the examiners 
for correction.  38 C.F.R. § 4.2 (2002); 
see also Stegall v. West, 11 Vet. App. 
268 (1998).

6.  Review the claims file and ensure 
that no other notification or development 
action, in addition to those directed 
above, is required by the Veterans Claims 
Assistance Act of 2000 (VCAA).  If 
further action is required, the RO should 
undertake it before further adjudication 
of the claims.

7.  Readjudicate the veteran's claims on 
appeal, with application of all 
appropriate laws and regulations, 
including the revised criteria for rating 
skin disorders, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claims on appeal 
remains adverse to the veteran, he and 
his representative should be furnished an 
SSOC and afforded a reasonable period of 
time within which to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this REMAND 
are to obtain additional information and comply with due 
process considerations.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


